78 N.Y.2d 1062 (1991)
Vaughn F. Stancage, Appellant,
v.
Maureeen A. Stancage, Respondent.
Court of Appeals of the State of New York.
Submitted July 29, 1991.
Decided October 22, 1991.
On the Court's own motion, appeal taken as of right from that portion of the Appellate Division order that dismissed the appeal from an order of the Supreme Court denying defendant's motion for, inter alia, reargument dismissed, without costs, upon the ground that that portion of the order does not finally determine the action within the meaning of the Constitution, and appeal taken as of right from that portion of the Appellate Division order that dismissed the appeal from the amended judgment of Supreme Court dismissed, without costs, upon the ground that no appeal lies as of right from a unanimous order of the Appellate Division absent the direct involvement of a constitutional question. Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that dismissed the appeal from an order of Supreme Court denying defendant's motion for, inter alia, reargument, dismissed upon the ground that that portion of the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.